Citation Nr: 0715778	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  99-17 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypesthesia over the right external nose and 
numbness of the right brow related to in-service automobile 
accident and facial lacerations.

2.  Entitlement to an initial disability rating in excess of 
10 percent for decreased sensation in the left lip and chin 
area.

3.  Entitlement to service connection for residuals of chest 
contusions.

4.  Entitlement to service connection for a disability of the 
ball of the left foot.

5.  Entitlement to service connection for panic, anxiety, and 
depression, to include as secondary to the veteran's service-
connected lip and nose injuries. 





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1979 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and May 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  As to the issues of increased ratings 
for facial hypesthesia and the issue of entitlement to 
service connection for residuals of chest contusions, the 
veteran testified at a Board hearing at the RO in November 
2000 before a Veterans Law Judge who subsequently retired.  
At the February 2007 hearing, the undersigned Acting Veteran 
Law Judge informed the veteran of his right to have another 
hearing on these issues and the veteran declined such a 
hearing.  As such, the Board finds that it can move forward 
with adjudication of these two issues at the present time.  
The veteran provided testimony as to the issue of entitlement 
to service connection for a disability of the ball of the 
left foot and the residuals of chest contusion at the 
February 2007 Board hearing at the RO, as well as withdrew 
the issue of service connection for sleep apnea.  

Finally, the issue of entitlement to service connection for 
panic, anxiety and depression, to include as secondary to the 
veteran's service-connected lip and nose injuries, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
ratings purposes as hypesthesia over the right external nose 
and numbness of the right brow related to in-service 
automobile accident and facial lacerations, is manifested by 
objective evidence of some altered sensation in the form of 
decreased sensitivity to pinprick and light touch in the 
areas of the right brow and nose, without evidence of severe 
or complete paralysis.

2.  The veteran's service-connected disability, described for 
ratings purposes as decreased sensation in the left lip and 
chin area, is manifested by objective evidence of some 
altered sensation in the form of decreased sensitivity to 
pinprick and light touch in the area of the upper lip, 
without evidence of severe or complete paralysis.

3.  The preponderance of the evidence weighs against a 
finding that the veteran suffers from a current disability 
manifested by residuals of chest contusions.

4.  The preponderance of the evidence weighs against a 
finding that any current disability of the ball of the left 
foot is etiologically related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypesthesia over the right external nose and numbness of the 
right brow related to in-service automobile accident and 
facial lacerations have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8205 (2006).

2.  The criteria for a rating in excess of 10 percent for 
decreased sensation in the left lip and chin area have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8205 
(2006).

3.  Residuals of chest contusions were not incurred or 
aggravated during the veteran's active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A disability of the ball of the left foot was not 
incurred or aggravated during the veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in February 2002 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased ratings, and effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

The Board notes that the veteran did not receive timely 
notice as to all elements required by Dingess.  As such, the 
VCAA notice was deficient as to timing.  Nevertheless, the 
Board finds that such error is not prejudicial to the veteran 
because in light of the denial of entitlement to a higher 
rating for the increased ratings claims on appeal and denial 
of entitlement to service connection for the service 
connection claims on appeal, any question as to the 
appropriate effective date or disability rating to be 
assigned is rendered moot.  Moreover, it is pertinent to note 
that the evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claims.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Hypesthesia over nose, right brow, lip and chin

The veteran's disabilities of hypesthesia over the right 
external nose and numbness of the right brow, as well as 
decreased sensation of the lip and chin, related to in-
service automobile accident and facial lacerations, are 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 8205.  The Board notes that the RO has 
assigned a 10 percent rating for the hypesthesia of the right 
external nose and numbness of the right brow and a separate 
10 percent disability rating for the decreased sensation of 
the lip and chin.  Diagnostic Code 8205 provides that 
moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve warrants a 10 percent rating; severe incomplete 
paralysis warrants a 30 percent rating; and complete 
paralysis warrants a 50 percent rating.  A note following 
Diagnostic Code 8205 indicates that the rating is dependent 
upon the relative degree of sensory manifestation or motor 
loss.  38 C.F.R. § 4.124(a), Diagnostic Code 8205.

The relevant medical evidence of record includes an October 
1998 VA examination report which states that the veteran 
could not smell well with his left nostril and had some 
decreased hearing in the left side.  The examination report 
notes that the veteran admitted to some decreased sensation 
of the right nasal bridge, left chin and lip, but that 
otherwise, the veteran's cranial nerves, motor and sensory 
were intact.  
VA treatment records show continued complaints of facial 
numbness and tingling.

A September 1999 private medical examination report shows 
that the veteran complained of twitching in his face.  On 
examination, the physician noted a scar on the right side of 
the veteran's nose and the right upper lip.  A November 2002 
private examination report shows that on examination, the 
veteran's cranial nerves II-XII were intact.

A July 2004 VA fee-basis examination report shows that the 
veteran complained of numbness to his upper lip and chin area 
as well as twitching and numbness of the lip and above his 
right eye.  On examination, there was no evidence of loss of 
motor function. His cranial nerves were within normal limits 
and his facial muscles were symmetric and intact.  Sensory 
examination revealed decreased light touch and pinprick 
sensation in the right lateral brow region.  The right 
lateral nostril was normal.  Sensation in the mid-portion of 
his nose was normal, but in the right lateral nostril and 
cheek, the veteran complained of a tingling feeling as well 
as in the right posterior portion of his ear and posterior 
portion of the scalp.  The veteran also complained that his 
right lower neck and the right corner of his jaw seemed to 
have alteration of sensation as well as his right lower lip.  
The examiner's diagnosis was slight residual numbness at or 
around the scars of the right eyebrow, right nostril and 
right upper lip.  The examiner added that the anatomy did not 
fit the numbness that the veteran was experiencing in the 
right lower neck and behind the ear.

In summary, the medical evidence of record shows objective 
evidence of some altered sensation in the form of decreased 
sensitivity to pinprick and light touch in the areas of the 
right brow, nose and upper lip.  The October 1998 VA 
examination report showed that other than these areas of 
decreased sensation, the veteran's cranial nerves, motor and 
sensory functions were intact.  Additionally, the November 
2002 private examination report shows that on examination, 
the veteran's cranial nerves II-XII were intact.

As such, the Board finds that the veteran's disabilities, 
described as hypesthesia and decreased sensation over the 
nose, right brow, lip and chin, are manifested by no more 
than moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve, which warrants a 10 percent rating.  In light 
of the medical evidence showing only slight decreased 
sensation with otherwise intact cranial nerves, motor and 
sensory functions, the evidence preponderates against a 
finding of severe incomplete paralysis in order to warrant a 
30 percent rating for either disability.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Residuals of Chest Contusions

The veteran's service medical records show that the veteran 
was involved in a motor vehicle accident during active duty 
service in February 1987.  At the time, the veteran 
complained of pain in the chest.  There was no residual 
disability of the chest noted in the veteran's service 
medical records.  Although the veteran noted that he had 
chest pains on his May 1988 separation examination report, on 
clinical examination, no abnormalities of the chest were 
noted.  Moreover, the October 1998 VA examination report 
contained no evidence of any residuals of chest contusions 
and in fact noted specifically that the chest contusions were 
resolved.  Finally, the Board notes that post-service medical 
evidence, including a June 2001 private medical report 
showing no cardiac abnormality, an October 2001 private 
medical record showing a normal chest x-ray, a February 2003 
VA computed tomography (CT) of the chest with normal findings 
and an August 2005 VA chest x-ray which failed to show any 
abnormalities, affirmatively shows that the veteran does not 
have a current disability manifested by residuals of chest 
contusions.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In light of the lack of continuity of 
symptomatology following a chest injury during active duty 
service and the lack of objective medical evidence showing 
any current disability manifested by residuals of chest 
contusions, the Board finds that entitlement to service 
connection for residuals of chest contusions is not 
warranted.

Disability of the ball of the left foot

The veteran has filed a claim for disability of the ball of 
the left foot, which he claims stems from his motor vehicle 
accident during active duty service.  The Board initially 
notes that the veteran's service medical records fail to show 
any complaints of left foot problems, or diagnosis of a left 
foot condition, following the February 1987 motor vehicle 
accident.  Additionally, the veteran's service medical 
records as a whole fail to demonstrate any complaints or 
diagnosis of an injury or disease of the ball of the left 
foot.  Finally, the Board notes that the veteran's May 1988 
separation examination report shows that the veteran's feet 
were clinically examined and found to be within normal 
limits.

The Board acknowledges the veteran's current complaints and 
diagnoses related to his left foot.  Nevertheless, there is 
no competent medical evidence of record which relates any 
current disability of the ball of the left foot to the 
veteran's active duty service.

In summary, there is no evidence of any in-service event, 
injury or disease of the ball of the left foot and no 
competent medical evidence of record relating any current 
disability of the ball of the left foot to the veteran's 
active duty service.  As such, entitlement to service 
connection for disability of the ball of the left foot is 
denied.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hypesthesia over the right external nose and 
numbness of the right brow related to in-service automobile 
accident and facial lacerations is denied.

Entitlement to an initial disability rating in excess of 10 
percent for decreased sensation in the left lip and chin area 
is denied.

Entitlement to service connection for residuals of chest 
contusions is denied.

Entitlement to service connection for a disability of the 
ball of the left foot is denied.




REMAND

The veteran has applied for entitlement to service connection 
for panic, anxiety, and depression, to include as secondary 
to the veteran's service-connected lip and nose injuries.  
The veteran's service medical records reflect that he was 
seen in May 1987 for psychiatric problems and had a 
provisional diagnosis of depression/adjustment disorder.  The 
veteran's May 1988 discharge examination report also noted 
that the veteran was "abnormal" under the psychiatric 
evaluation and includes a notation of "depression/adjustment 
disorder."  The veteran's current medical records include 
evidence of diagnoses of panic attacks, panic disorder and 
situational depression, as well as a May 2000 psychological 
report which indicated that psychiatric testing was 
invalidated due to a strong suggestion of malingering on the 
part of the veteran.  In short, there appears to be evidence 
of psychiatric complaints during active duty service and 
current psychiatric complaints, but it is unclear if the 
veteran actually has a current psychiatric disability and, if 
so, if it is related to his active duty service.  Therefore, 
the Board finds a VA examination is necessary to determine if 
the veteran has any current psychiatric disability and, for 
each disability found on examination, to determine if it is 
etiologically related to the veteran' active duty service, or 
a service-connected disability.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA 
examination with a psychiatrist or 
psychologist.  The AMC/RO should forward 
the claims file, to include a complete 
copy of this remand, to the examining 
medical professional.  Following a review 
of the claims file, with particular 
attention paid to the veteran's 
psychiatric complaints in service in May 
1987, and a thorough examination of the 
veteran, to including any necessary 
psychiatric testing, the examiner should 
respond to the following inquiries:  1) 
is it at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran has a 
current psychiatric disability and, if 
so, 2) is it at least as likely as not 
that any current psychiatric disability 
found on examination is etiologically 
related to the veteran's active duty 
service or his service-connected 
disabilities of the lip and nose.  

The physician should set forth all 
examination findings (as appropriate), 
along with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claim on appeal.

3.  If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


